PER CURIAM: *
Appealing the judgment in a criminal case, Juan Castro-Castro raises an argument that is foreclosed by United States v. Gonzalez-Longoria, 831 F.3d 670, 672 (5th *414Cir. 2016) (en banc), petition for cert. filed-(Sept. 29, 2016) (No. 16-6259). In Gonzalez-Longoria, we held that 18 U.S.C. § 16(b), which defines a crime of violence when incorporated by reference into U.S.S.G. § 2L1.2(b)(1)(C), is not unconstitutionally vague on its face in light of Johnson v. United States, — U.S.-, 135 S.Ct. 2551, 192 L.Ed.2d 569 (2015). Accordingly, the motion for summary affir-mance is GRANTED, the alternative motion for an extension of time in which to file a brief is DENIED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.